Name: Council Regulation (EEC) No 1177/77 of 17 May 1977 on the conclusion of the Agreement between the European Economic Community, the Swiss Confederation and the Republic of Austria on the extension of the application of the rules on community transit
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  organisation of transport
 Date Published: nan

 9. 6 . 77 Official Journal of the European Communities No L 142/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1177/77 of 17 May 1977 on the conclusion of the Agreement between the European Economic Community, the Swiss Confederation and the Republic of Austria on the extension of the application of the rules on Community transit THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commis ­ sion, The Agreement between the European Economic Com ­ munity, the Swiss Confederation and the Republic of Austria on the extension of the application of the rules on Community transit is hereby approved on behalf of the Community . The text of the Agreement is annexed to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 5 of the Agreement (3 ). Whereas the Agreement between the European Economic Community and the Swiss Confederation on the applica ­ tion of the rules on Community transit ( x ), signed on 23 November 1972 , and the Agreement between the Euro ­ pean Economic Community and the Republic of Austria on the same subject (2 ), signed on 30 November 1972, are designed to simplify the customs formalities to be com ­ pleted at the frontiers in respect of goods traffic through both the territory of the Community and that of Switzer ­ land or of Austria ; Article 3 Whereas this objective is not achieved where goods are carried through both Community territory and that of Switzerland and of Austria, since each of the abovemen ­ tioned Agreements is strictly bilateral ; Whereas it would be in the interest of all the Contracting Parties to these two Agreements to extend the application of the latter to the goods traffic in question, This Regulation shall enter into force on the third day fol ­ lowing its publication in the Official Journal of the Euro ­ pean Communities . ( ) The General Secretariat of the Council shall arrange for publication in the Official Journal of the European Com ­ ( 1 ) OJ No L 294, 19 . 12 . 1972, p 1 . munities of the date on which the Agreement enters into (2 ) OJ No L 294, 19 . 12 . 1972 , p . 86 . force. No L 142/2 Official Journal of the European Communities 9. 6 . 77 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1977 . For the Council The President J. SILKIN